This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JEFF SHANER,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,066

 5 CARLA SHANER,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge


 9 Sanders, Bruin, Coll & Worley, P.A.
10 Clayton S. Hightower
11 Roswell, NM

12 for Appellant

13 Barbara A. Patterson Law Firm PC
14 Barbara A. Patterson
15 Roswell, NM

16 Sprouse Shrader Smith, PLLC
17 W. Will Masters, III
18 Denver City, Texas

19 for Appellee
1                            MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         JAMES J. WECHSLER, Judge


10 WE CONCUR:


11 _________________________________
12 RODERICK T. KENNEDY, Chief Judge


13 _________________________________
14 CYNTHIA A. FRY, Judge




                                             2